           Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 1 of 26

                                                                                                                                                         US007 177838B1


(12) United States Patent                                                                                                      (10) Patent No.:                        US 7,177,838 B1
       Ling                                                                                                                    (45) Date of Patent:                             Feb. 13, 2007
(54) METHOD AND APPARATUS FOR                                                                                                        5,815,657 A * 9/1998 Williams et al. ............ 395, 186
        CONDUCTING ELECTRONIC COMMERCE
        TRANSACTIONS USINGELECTRONIC                                                                                                                            (Continued)
        TOKENS                                                                                                                                    FOREIGN PATENT DOCUMENTS
(75) Inventor: Marvin T Ling, Scottsdale, AZ (US)                                                                     WO                          WO 98,22915       * 5, 1998
(73) Assignee: PayByClick Corporation, Phoenix, AZ                                                                                                              (Continued)
                      (US)                                                                                                                            OTHER PUBLICATIONS
(*) Notice:          Subject to any disclaimer, the term of this                                                      PR Newswire, Transmedia Europe, Inc. and . . . announce the
                     patent is extended or adjusted under 35                                                          acquistion on Silicon Valley Internet . . . . Jul. 16, 1998.*
                U.S.C. 154(b) by 0 days.                                                                                                    (Continued)
(21) Appl. No.: 09/553,695                                                                                            Primary Examiner Frantzy Poinvil
                                                                                                                      (74) Attorney, Agent, or Firm Nicola A. Pisano, Esq.;
(22) Filed:          Apr. 21, 2000                                                                                    Luce, Forward, Hamilton & Scripps, LLP
                Related U.S. Application Data                                                                         (57)                                  ABSTRACT
(60) Provisional application No. 60/178,239, filed on Jan.
     26, 2000.                                                                                                        Methods and apparatus for conducting electronic commerce
                                                                                                                      using electronic tokens are described. The electronic tokens
(51) Int. Cl.                                                                                                         are issued and maintained by a vendor, who also provides
     G06O 40/00                   (2006.01)                                                                           products and services that can be purchased or rented using
(52) U.S. Cl. ........................................... 705/41; 705/65                                              the electronic tokens. The electronic tokens may be pur
(58) Field of Classification Search ............ 70.5/10 42,                                                          chased from the vendor either on-line, using a credit card, or
                                    705/26, 4453. 65-69 7s 77                                                         off-line, using a check, money order, purchase order.
        See application file for complete search history.                                                             Because the vendor is the issuer of the electronic tokens,
                                                                                                                      there is no need for transactions to be handled by a third
(56)                     References Cited                                                                             party, such as a bank or other organization. This reduces the
                 U.S. PATENT DOCUMENTS                                                                                overhead involved in conducting electronic commerce, and
                                                                                                                      provides the vendor with a greater amount of control.
       4,802,218 A        1/1989 Wright et al. ...                            ... 380.23                              Additionally, the vendor maintains total control over the
       4,977,595 A       12/1990 Ohta et al. ......                          ... 380.24                               price of the electronic tokens at any time. For vendors who
       5,010,485 A        4, 1991 Bigari ............                        ... 364,408                              offer software products for sale or rental, use of electronic
       5,224,162 A        6, 1993 Okamoto et al. ............. 380/24                                                 tokens makes a variety of rental arrangements practical,
       5,287,269 A        2, 1994 Dorough et al.............. 705/17                                                  including rental for short periods of time, for a specific
       35. A              3.        SM.". - - - - - - r is:                                                           number of uses, or for a specific number of processings.
       5,655,023 A        8/1997 Cordery et al. .....          ... 380/51
       5,671,364 A        9/1997 Turk .......................... 395,239                                                                            28 Claims, 13 Drawing Sheets




                                                                                                   Displaylist of user information theeded
                                                                                                    or user input.
                                                                                                  1.Nazas, address, phonei, faxi, e-mail
                                                                                                  address
                                                                                                  2, Personal ID # FIN)
                                                                                                  3. Otherinformation needed for other
                                                102. Obtain personal info:
                                                      1. Name, address, phone #, fax f.e-
                                                     rail address
                                                     2, Personald #PIN
                                                     3. Other informatich needed for
                                                     other identifiers

                                                     Agree uponpayment method for                    1E3 Obtair userbanksinancial
                                                     purchase of initial minimum of                         informatica credit cardi
                                                      cks M
                                                               EF
                                                      Assign & inform user
                                                      account number (non
                                                      ective)
                                                      Userpurchased initia
                                                      mini tokes, MT, make
                                                       ser s active.
                                                      Add user database enty

                                                      Set user's AT&T




                                                                         Inform use his accts                     display to user thathis acct:
                                                                         now active and his AT.                sistow active and his AE,
                                                                         Inform user:ready to make               inform user:ready to make
                                                                         purchases.
                                                                                                                 purchases.
            Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 2 of 26


                                                                US 7,177,838 B1
                                                                           Page 2

                    U.S. PATENT DOCUMENTS                                       Donal O'Mahony et al., Electronic Payment Systems, 1997, Artech
                                                                                House, Inc., Ch. 7, pp. 191-212.*
       5,832,089 A         1 1/1998 Kravitz et al. ................ 380.24      Networked payment mechanisms & digital cash, http://inf2.pira.co.
       5,839,119    A   * 1 1/1998 Krsul et al. ....           ...    TOS/39    uk/top033.htm.*
       5,850.442    A   * 12/1998 Muftic .......                ...   380/21    A plan for the introduction of internet cash, http://catalog.com/
       5,872,844.   A   * 2/1999 Yacobi ....                    ...   380.24    james/kong plan.htm.
       5,878,138    A   * 3/1999 Yacobi ....                    ...   380.24    Small Change:Micropayment, Computerworld.*
       5,897,622    A   * 4/1999 Blinn et al                   ...    TOS/26    IS is the money of the Internet, http://www.internetdollar.com.*
       5,930,777    A   * 7/1999 Barber ...                     ...   705/40    Payment mechanisnisms designed for the internet, http://ganges.cs.
       5,943,423.   A   * 8/1999 Muftic ....                    ...   380.25    ted.ie/mepeirce/Projectioninternet.htm.*
       5,943,424    A       8/1999 Berger et al. .................    380.25    O'Mahony et al., “Electronic Payment Systems.” 1997, pp. 191
       5,982,891 A         11/1999 Ginter et al.                                212.
       5,983,207 A         1 1/1999 Turk et al. .................... 705/39
       6,018,720 A * 1/2000 Fujimoto ..................... 705/26               “Payment mechanisms designed for the Internet."printed from the
       6,236.972 B1  5/2001 Shkedy                                              Internet at http://ganges.cs.itcd.ie/mepeirce/Project oninternet.html,
       6,236,981    B1* 5/2001 Hill ............................. 705/67        on Oct. 23, 2000.
       6,341,273    B1    1/2002 Briscoe ....................... TOS/41         “FC 97 Papers,” Rafael Hirschfeld (Ed.), Feb. 1997, printed from
       6,473,500    B1 * 10/2002 Risafi et al. ........... 379,144.01           the Internet at http://www.arraydev.com/commercelibc/9704-30.
       6,473,740    B2 10, 2002 Cockrill et al.                                 htm, on Oct. 20, 2000.
 2003. O145234 A1           7/2003 Stangel                                      “Networked payment mechanisms & digital cash.” printed from the
                                                                                Internet at http://inf2.pira.co.uk/top033.htm, on Oct. 20, 2000.
              FOREIGN PATENT DOCUMENTS                                          “Small change: Micropayment,” printed from the Internet at http://
                                                                                www2.computerworld.com/home/features.nsf. All/
WO           WO 01/42946 A2              6, 2001                                98.0223 micropaylinks, on Oct. 23, 2000.
                     OTHER PUBLICATIONS                                         “A plan for the Introduction of Internet Cash,” printed from the
                                                                                Internet at http://www.jim.com/jamesd/kong plan.htm, on Oct. 20.
Buss. Wire, Wave systems and IBM to Collaborate on Technology                   2000.
for . . . , Dec. 18, 1997.*                                                     http://www.Internetdollar.com, printed from the Internet on Oct. 20,
Karen Rodriguez, Toolkit secures Internet transactions, InfoWorrld,             2000.
v 17, n8, p. 10, Feb. 20, 1995.*                                                “Micropayment methods,” printed from the Internet at http://www.
Dave Kosiur, Buying data bit by bit with microcash: ..., PC Week,               transaction.net/payment/micro.html, on Oct. 20, 2000.
v13, n34, Aug. 28, 1996.*                                                       http://www.ecoin.net, printed from the Internet on Oct. 20, 2000.
Warrem Cohen, Online malls move closer to home, U. S. News &                    “Scaleable, Secure Cash Payment for WWW Resources with
World Report, v 123, n21, p. 86, Dec. 1, 1997.*                                 PayMe Protocol Set,” printed from the Interent at http://ganges.cs,
Michael Peirce et al., Scaleable, Secure Cash Payment for WWW                   ted.ie/mepeirce/Project Payme/Overview.html on Oct. 23, 2000.
Resources with the PayMe Protocol set.*                                         Wayner, Peter, Digital Cash, 2"Edition. Commerce on the Net,
Ecoin Inc., What is eCoin'?. http://www.ecoin.net/help? operation.              Chapter 22 “Magic Money:” pp. 241-248, AP Professional, London
htm.                                                                            (1997).
Transaction Net, Micropayments Methods, http://www.transaction.
net/payment/micro.html.*                                                        * cited by examiner
    Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 3 of 26


U.S. Patent       Feb. 13, 2007   Sheet 1 of 13        US 7,177,838 B1
       Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 4 of 26


U.S. Patent          Feb. 13, 2007    Sheet 2 of 13                   US 7,177,838 B1




  20

               - - - - - - - - - - - - - - - - - - -




           I



                                     is   .   .   .   .   .   .   .    .   .   .




                               FIG. 2
        Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 5 of 26


U.S. Patent                            Feb. 13, 2007                       Sheet 3 of 13                           US 7,177,838 B1




                                                                 Server/Client Computer

                                                                Display vendor services
                                                                 policy, benefit, token
                                                                  concept, the need to
                                                               purchase initial minimum
                                                                number of tokens (MT),
                                                                      other information
               Describe vendor services
                 policy, benefit, token
                  concept, the need to
               purchase initial minimum
                  number of tokens (MT),
                         other information                  Display list of user information needed
                                                            for user input.
                                                            1. Name, address, phone #, fax #, e-mail
                                                            address
                                                            2. Personal ID # (PIN)
                                                            3. Other information needed for other
        Obtain personal info:                               Identifiers
        1. Name, address, phone ii, fax #, e
        mail address
        2. Personal ID # (PIN)                                          Received
        3. Other information needed for                                     Se
        other Identifiers
                                                                          input?
   03
        Agree upon payment method for
        purchase of initial minimum # of
        tokens MT

         4

         account number (non
         active

         User purchased initial
         min. # tokens, MT, make                                                             N
         user acct it active.                                                                    V



                     7
                                                                                  15
         Set user's AT=MT                                                         3G)
                     W                                                                   N

                                  On-line


                               Inform user his acct it is
                                                                                 Display to user that his acct #
          Off-line                                                               is now active and his AT.
                         108   now active and his AT.                            Inform user: ready to make
                               Inform user: ready to make                        purchases.
                                purchases.
    Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 6 of 26


U.S. Patent                              Feb. 13, 2007      Sheet 4 of 13                     US 7,177,838 B1



                                               FIG. 4.
                                                                     Server/Client Computer

                                                                    Request user accountil
                                                                                     A.

                                                                   Retrieve userID
    201                                                                PN
                   Get user acct if                                2. Other identifiers
          w                V,
    202
              Confirm userID
              1. PIN
              2. Other identifiers


                                                                    Inquire & confirm # of
                                                                    tokens to purchase




                                     VA
                          205
                                                                  2S         N
                                Y V7
                                                                    credit cardi
                        Payment Received:
                                                    g
                        Purchased
                                     7

    Sever               AT=AT+NT                                                N

                    2                W
                        Update user database &
                        AT



                                                                        In the middle
                                                                       of purchasing?
                          Off-line
                                     W                                      Y
                                                                                VA
                Inform user his new AT                  C                O901 D
    Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 7 of 26


U.S. Patent                     Feb. 13, 2007           Sheet 5 of 13              US 7,177,838 B1




         3




                                                    Do you wan
                                                    to establish           Click proceed button to
                                                    an account?            move to the next page

                                                     See FIG. 3




                 SW or Non                         Description of non
                 SW Product?                      software products &
                                                related pages thereafter
          SW Product


   308
         Description of software
           products & related
             pages thereafter


                                          FIG. 5
    Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 8 of 26


U.S. Patent            Feb. 13, 2007          Sheet 6 of 13             US 7,177,838 B1




      501                                                (HOME)(BACKFORWARD)(LAST
            Summary Description of Software Categories
               Scanned Document Enhancement
    502     X) Document Raster Editing
              Computer Aided Design (CAD)
              Engineering Document Management Systems (EDMS)
               Language Translators
               Computer Games
                                                                  S04     503
            QUIT)                                                   BACKPROCEED)



                                       FIG. 6
        Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 9 of 26


U.S. Patent                      Feb. 13, 2007          Sheet 7 of 13                      US 7,177,838 B1




                                                                      (HOMEBACK FORWARDLAST)
  601     Summary List and Description of selected software categories, each with availability in purchase or
          ret                                          602

          Document         For Purchase   For Rent/    For Rent/# of      For Rent? i o
          Raster Editing                  Time         times of use       Processings

          Software A       X)                    )            )
          Software B       X)                X)
          Software C       (X)                   )           X)
          Software D                             )            )
                           N-N-1
                                                                                                604

          (QUIT)                                                                          backproceed


                                            FIG. 7
       Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 10 of 26


U.S. Patent                 Feb. 13, 2007            Sheet 8 of 13                  US 7,177,838 B1




 700
                                                                   (HOMEBACK FORWARDLAST
         User selected software summary description & cost                         Detailed Information:
         Product                  Type of Purchase                  it of Tokens           Yes
          X Software A            Purchase                            00
 70      X Software D             For Rent
                                  # Processings                     # of Tokens                Yes
                            )     Up to 100                         10
                  702 -   X)      101 - 1,000                       80
                          ( )     1,001-10,000                      600            704
                                                                              -N-
                          Do you have Software D installed on your computer? (X) Yes         No
         Total # of tokens required RT: 180. User AT: 500. Remaining AT if purchased: 320
                                      705            706                               707

         QUIT)                                                                     (BACKORDER)
         710                                                                             709         708




                                                 FIG. 8
     Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 11 of 26


U.S. Patent                Feb. 13, 2007               Sheet 9 of 13                      US 7,177,838 B1




   800
                                                                        (HOMEBACKFORWARD (LAST
         Customer order confirmation
         You have ordered the following software products:
         Product                   Type of Purchase                     Tokens Required
         Software A                Purchase                             100

         Software D                For rental use to process            80
                                   1,000 times
                                   Total # tokens required              18O
                                   for this purchase
         You already have Software D installed on your computer.
         1. We will download Software A with permanent authorization code.
         2. We will download a new authorization code for the addition of 1,000 processings for Software D.
         Total tokens required RT User AT                      New AT
         (180)                     500                         320
          801                      802                         803

                                              BACK              Click here if OK: (ORDER CONFIRMED
          806                               805                                804




                                                  FIG. 9
    Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 12 of 26


U.S. Patent                 Feb. 13, 2007              Sheet 10 of 13                     US 7,177,838 B1




        900                                     FIG. 10

                                                 902
              Total i tokens          N            Advise user of shortage
              required (RT)                        of tokens
                   <= AT2


       910     Y                                 903          Reduce             Y
                                                               fermes
               AT=AT-RT                                        terms

                                                           N
        Update User Database                     904
        Update Products Sold Record                        Purchase              N
                                                         more tokens?

        Send purchase                                     Y
        confirmation message &
        thank you note                           905                            Of line
                                                           Online or
                                                           off-line?
        Start downloadings/w
        and/or authorization                             Online
        codes



                                908                                     906
                                                                               Do you want to
                                      Send message &               N           save your Order
                                          disconnect                              List as a
                                                                              temporary order?

                                                                                     Y.

                                                                             Save in User Database
    Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 13 of 26


U.S. Patent                  Feb. 13, 2007         Sheet 11 of 13                     US 7,177,838 B1


                     Start



                 User has an            N
    1001
                 account #?

                 Y
    1002                                                                  FIG. 11
                                        N




            Obtain 2nd party user
    1004      information where
               tokens are to be
                 transferred


   1005       Does 2nd party                 N
             have user acct #2



            Obtain the amount of
   1006    tokens the user wants to
               transfer - "iT'




   1007                                 N          Request the user to
                                                       reduce #T


   1010            A                                               1009
                AT=AT-#T                                                   ser reduced        Y
                                                                              #T
   1011     Update user database                                           N
                with new AT
                                                                               Exit

   1012    variety
           trigger
             regg
               2nd party user
                AT=AT-T


   103     Update 2nd party user                 Display user new AT&
                  database.                      inform user his tokens
                                                   #T are transferred.
    Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 14 of 26


U.S. Patent                     Feb. 13, 2007                    Sheet 12 of 13                              US 7,177,838 B1




                 F IG. 12                                   110 Decode Authorization
                                                                            code
                                                                                                      1102

                                                                                           N             Display unauthorized
                                                                                                              message
                                                                        Y

                                                                                       Penanent use
                                     # processings                  Authorization
                                                                        type?




     remaining #
     processes


                                                                                       Display remaining #
                   # processings-l             N
                                                     1111                                 uses available
                   OS



                                                   Display remaining # days




                                                      Execute application
                                                              program
    Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 15 of 26


U.S. Patent        Feb. 13, 2007            Sheet 13 of 13             US 7,177,838 B1




                                                           12O1
                                    Vendor
                               (Auction Site)

   1203                                                                         12O2



          Buyers                         Tokens                   )   Sellers

                     (             Products and Services




                              FIG. 13
         Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 16 of 26


                                                   US 7,177,838 B1
                             1.                                                                      2
           METHOD AND APPARATUS FOR                                  period, or to convert rented Software to permanent use. An
       CONDUCTING ELECTRONIC COMMERCE                                ASP may, therefore, offer users the ability to purchase
        TRANSACTIONS USINGELECTRONIC                                 additional uses of a software product, extend the rental
                   TOKENS                                            period of a software product, or convert rented software to
                                                                     permanent use. These operations are typically achieved by
               RELATED APPLICATIONS                                  sending the user new authorization codes or keys that enable
                                                                     the software to continue operation until the new number of
   This application claims priority from U.S. provisional            uses or time period has expired. By providing only a new
application Ser. No. 60/178,239, filed Jan. 26, 2000.                authorization code or key, the ASP avoids having to re
                                                                10   download the software to the user's computer.
              FIELD OF THE INVENTION                                    As the use of an ASP becomes more popular, the inter
                                                                     action between purchaser client computers and ASP servers
   The present invention relates to methods and apparatus            will become much more frequent. Therefore, it will be
for conducting electronic commerce using electronic tokens.          desirable for ASPs to provide their purchasers the conve
More particularly, the present invention provides a means to    15   nience of minimizing the requirement for interaction
purchase, rent, or extend the rental period on Software or           between a client computer and the ASP server in order to
other products and services using electronic tokens, which           complete the purchasing or rental transaction, as the case
may be purchased either on-line or off-line.                         may be. It would also be desirable for ASPs to minimize or
                                                                     limit the frequency of asking the purchaser to transmit the
         BACKGROUND OF THE INVENTION                                 user's private, sensitive information, such as credit card
                                                                     information. Although the purchaser's credit card number is
   Electronic commerce using the World WideWeb (Web) is              encrypted during the transmission, it will be highly desirable
exploding in growth. Many Web sites have been developed              to minimize its exposure through the Web.
through which Web service providers may advertise and                   Additionally, Some software rentals may have a very low
offer a variety of products for sale. As electronic commerce    25   cost. For example, renting a single page use of a translation
becomes popular, increasing numbers of vendors are offer             package may cost less than the typical fees associated with
ing a variety of products and services on the Web. Among             processing credit card transactions. Such “micropayment'
these vendors are software vendors, known as application             transactions, sometimes amounting to only fractions of a
service providers (ASPs), who provide software for sale or           cent, may also occur in the context of providing access to
rental over the Web.                                            30   media, or Web-based services, such as search engines. In
   Software products being offered by an ASP are typically           each of these cases, it is necessary to provide a way for users
displayed at the purchaser's client computer. The display            to pay for such transactions without incurring the overhead
may include a description of each Software program and a             of a credit card charge.
price for the Software. As the purchaser sends a request to             Similar demands are present for vendors of products and
purchase software programs to the ASP server, the server        35   services other than software. While there may be many
must interact with the client system to confirm the purchases        consumers on the Web interested in purchasing or renting a
and the payment method. When the ASP server accepts the              wide variety of products and services, many of these con
purchase order and the payment method, the ASP server will           Sumers are either unwilling to take the risk of using their
download the software product electronically to the purchas          credit card over the Internet, or do not possess a credit card
er's client computer. To prevent unauthorized use of the        40   that may be used to make purchases on the Web. Addition
Software product, each Software product is typically pro             ally, some products and services available over the Web are
tected by encryption, usually referred to as a software lock         Small enough in cost that they do not justify the overhead of
(or key).                                                            handling credit card transactions.
   Upon Successful completion of the purchase transaction,             To address these concerns, various forms of electronic
the ASP will download a decrypted version of the software       45   currency have been developed and marketed by numerous
or an authorization code which will “unlock' the software            companies. For example, ecash Technologies Incorporated,
for the purchaser if the software being purchased is already         of Bothell, Wash., offers a product called “eCash', which
installed on the purchaser's client computer. The latter             relies on encryption and digital signature technology to
situation may exist if the rental period of the software             permit selected “eCash' banks to issue “ecash currency to
product has expired and the purchaser wishes to extend its      50   users, which may be spent on the Web sites of vendors who
 SC.                                                                 will accept this “eCash'. These vendors may then exchange
   Since some software products are relatively expensive or          the “ecash’ for traditional money through an “eCash' bank.
use of a particular software product may become obsolete             The use of "eCash' permits micropayments, and permits
after a period or number of uses by a purchaser, the                 users to purchase products and services on the Web without
purchaser may want to rent the Software product instead of      55   using a credit card.
purchasing it outright. Thus, the Software may be rented for            The “eCash' system, and other similar systems, eliminate
use for a certain period of time or for a certain number of          the need to use a credit card for each on-line transaction, and
uses. For example, it may be preferable to rent computer             permit micropayments. Such systems require that users and
games rather than purchase them, since computer games                merchants make arrangements with authorized banks, and
often lose their interest and appeal after repeated playing.    60   require both the user and the merchant to convert between
Additionally, a purchaser may wish to rent the use of a              real currency and electronic currency through an authorized
Software program that is used only occasionally, such as a           bank.
language translator or document clean-up or editing soft                Another system is provided by RocketCash Corporation,
ware. The rental of software thus provides users a relatively        of Mountain View, Calif. The RocketCash system sets up
inexpensive and economic method to use software.                65   accounts for teens who do not have credit cards, and permits
   When a user finds that he is using a piece of rented              their parents to add money to the accounts using checks,
software repeatedly, it may be desirable to extend the rental        money orders, or credit cards. A teen may then shop on the
          Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 17 of 26


                                                     US 7,177,838 B1
                            3                                                                       4
Web, and have the purchases billed to his or her RocketCash                         SUMMARY OF THE INVENTION
account. This eliminates the need for credit cards, but does
not address micropayments. Additionally, it is still necessary            It is an object of the present invention to provide appa
to establish and fund an account with a single central entity          ratus and methods that permit a variety of payment options,
(i.e. RocketCash Corporation) before goods may be pur                  Such as credit card purchases, checks, money orders, or
chased.                                                                purchase orders to be used to purchase electronic currency
   InternetCash Corporation, of New York, N.Y., offers a               or tokens.
similar product, called InternetCashTM, based on pre-paid                 It is also an object of the present invention to provide
card that is purchased in predetermined denominations from        10   electronic currency or tokens that may be issued and used
a store, and may be used at selected on-line merchants. The            with minimal overhead, and that do not require on-line
InternetCashTM system can handle transactions smaller than             communication with a bank or other organization to issue or
will be processed by most credit cards, and provides a means           use the tokens.
to anonymously purchase items on the Internet, without                   It is a further object of the present invention to provide
using a credit card. Like other previously known electronic       15   apparatus and methods that give a vendor complete control
currency systems, InternetCashTM requires merchants to                 over the sale and distribution of electronic currency or
obtain payment from a central organization.                            tokens that may be used to purchase products and services
   Another electronic currency, called “Beenz”, is provided            from that vendor.
by BeenZ.com, Inc., of New York, N.Y. The “beenz system                   These and other objects of the present invention are
permits registered users to earn "beenz' currency as an                achieved by providing apparatus and methods that permit a
incentive for visiting particular Web sites, shopping on-line          vendor to directly issue electronic tokens that may be used
at particular Web sites, and other on-line activity. The               to purchase products and services from that vendor. A Web
currency “earned by these activities may be spent at                   site maintained by the vendor is provided with the added
selected Web vendors. This system, while it does not use a             ability to sell electronic tokens to users of the Web site in
credit card, and may be used for micropayments, is not well       25   exchange for payment in a variety of forms. Electronic
Suited to more general use, as there is no way to purchase the         tokens purchased from the vendor are kept in a user account
“beenz' currency. Additionally, as in the other examples               in a database that is maintained by the vendor.
cited above, vendors must rely on a single organization to               Because the vendor himself is the issuer of the electronic
receive payment in real money.                                         tokens, he may choose to issue the tokens in exchange for
   Numerous patents on electronic currency have been              30   any form of payment that he is willing to accept. The
issued. Among these are U.S. Pat. No. 5,983.207, to Turket             methods and apparatus of the present invention Support both
al., and U.S. Pat. No. 5,671,364, to Turk, which discuss               on-line payment (e.g., using a credit card), and off-line
electronic currency systems based on gold or Some other                payment (e.g., using a check, money order, or purchase
commodity held at a central location. U.S. Pat. No. 4,977.             order) for electronic tokens.
595, to Ohta et al., describes cryptographic techniques that      35
                                                                         The vendor lists the prices of products and services
may be used by a bank to issue electronic cash. Like the               offered on his Web site in terms of electronic tokens.
other systems described hereinabove, the methods described             Because the vendor is the issuer of the electronic tokens, in
in these patents use central organizations, such as banks, to          formulating these prices, he may set the value of the tokens
manage user accounts and to handle transactions.                       to any level that he chooses.
                                                                  40
   Such systems necessarily impose overhead, in that both                 Users purchase or rent products and services from the
the vendors who accept these various forms of electronic               vendor's Web page using the electronic tokens. After a user
currency, and the users who buy items in exchange for                  chooses a list of products or services that he would like to
electronic currency must deal with a central organization,             purchase or rent, the system of the present invention checks
Such as a bank. Additionally, since the central organization      45
                                                                       to see if the user's account contains a sufficient number of
controls the issuance of the electronic currency, the vendors          tokens to complete the purchase. If there are enough tokens
who accept the electronic currency have no control over the            in the user's account, the tokens used for the purchase or
value of the electronic currency, its sale price, the terms on         rental are subtracted from the user's account, and the pur
which it may be bought, or to whom the electronic currency             chase or rental may proceed. Otherwise, the user is given an
is sold. For example, it is not possible using Such systems for   50   opportunity to purchase additional tokens to cover the price
a vendor of products or services to agree with his customer            of the products and services he desires.
on payment terms for electronic currency that will be used                If the vendor is an application service provider (ASP) who
to purchase goods, since the customer must pay a bank or               sells software for download, the methods and apparatus of
other third-party organization for the electronic currency.            the present invention permit the software to be purchased, or
   In view of the above, it would be desirable to provide         55   rented for a variety of terms using electronic tokens. Soft
apparatus and methods that permit a variety of payment                 ware may be rented for a particular time period, a number of
options, such as credit card purchases, checks, money                  uses, or a number of processings. Each of these forms of
orders, or purchase orders to be used to purchase electronic           rental may be initiated or extended in exchange for elec
currency or tokens.                                                    tronic tokens. Extension of a software rental, in which the
   It would also be desirable to provide electronic currency      60   rented Software is already installed on the user's computer,
or tokens that may be issued and used with minimal over                requires only that the user download a new authorization
head, and that do not require on-line communication with a             code for the software, rather than downloading the entire
bank or other organization to issue or use the tokens.                 Software application.
   It would further be desirable to provide apparatus and                 The present invention also provides methods for transfer
methods that give a vendor complete control over the sale         65   ring electronic tokens between users. Additionally, methods
and distribution of electronic currency or tokens that may be          are provided for handling purchases on an auction site using
used to purchase products and services from that vendor.               electronic tokens issued by the auction site.
           Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 18 of 26


                                                   US 7,177,838 B1
                             5                                                                      6
        BRIEF DESCRIPTION OF THE DRAWINGS                               Additionally, since the electronic tokens are issued
                                                                     directly by the vendor of the software or other products and
   The above and other objects and advantages of the present         services on which the tokens may be spent, rather than by a
invention will be apparent upon consideration of the fol             bank or other centralized organization, the vendor retains
lowing detailed description taken in conjunction with the            control over issuing and redeeming the tokens. The vendor
accompanying drawings, in which like characters refer to             is able to make whatever arrangements he or she desires for
like parts throughout, and in which:                                 payment for the tokens, including both on-line (e.g. credit
  FIG. 1 is an overview of the networked environment in              card) and off-line (e.g. check, purchase order, billing) trans
which the methods and apparatus of the present invention             actions. It should be noted that as used herein, a vendor
are used;                                                       10   includes any Subsidiaries, affiliates, and other corporate
   FIG. 2 is a diagram of the Software executing on a server         entities or persons authorized by the vendor to issue tokens.
built in accordance with the principles of the present inven            The methods and system of the present invention do not
tion;                                                                require that any payment be made using the user's credit
   FIG. 3 is a flowchart of a method for establishing a user         card. Of course, the user has the option of using a credit card
acCOunt,                                                        15   to purchase tokens using the on-line method, but may avoid
  FIG. 4 is a flowchart of a method the permits users to             use of a credit card by using the off-line method for
purchase additional electronic tokens, either on-line or off         purchasing tokens. Because the user need not use a credit
line;                                                                card for his purchases, it is unnecessary for the user to have
   FIG. 5 is a flowchart showing a method for verifying that         a credit card, or for the user's computer or the vendors
a user has an account, and for initiating a shopping session;        computer to interact over the network with a bank or other
   FIG. 6 is an example screen from an application service           financial institution to process credit card transactions. Addi
provider, showing categories of Software available for sale          tionally, since orders can be handled without credit card
or rental;                                                           transactions, the overhead associated with Such transactions
   FIG. 7 is an example screen from an application service           can be reduced or eliminated, permitting micropayments.
provider, showing various types of Software rental or pur       25   Further, since Small purchases are paid for in tokens, the
chase that are available;                                            vendor need not send out an invoice or incur other overhead
   FIG. 8 is an example screen from an application service           involved in handling financial transactions with Small pur
provider, showing an order list containing Software rentals          chases.
and purchases that have been selected by a user, to be paid            A further benefit of using the vendor-issued electronic
for using electronic tokens;                                    30   tokens of the present invention is that privacy risks are
   FIG. 9 is an example screen from an application service           decreased. Since all purchases or business transactions are
provider, verifying the user's order;                                done using tokens, very little or no personal sensitive
   FIG. 10 is a flowchart showing a method for verifying that        information, such as the user's credit card number, need be
a user has enough tokens to complete a purchase;                     transmitted over communication lines, such as the Internet.
   FIG. 11 is a flowchart of a method for transferring          35   Although information transmitted via the Internet may be
electronic tokens from one user to another,                          encrypted, it is still desirable to eliminate or minimize such
   FIG. 12 is a flowchart of a method for verifying that use         transmissions, since they may be intercepted and decrypted.
of rental software is authorized; and                                Furthermore, since the vendor and user interact directly for
   FIG. 13 shows an embodiment of the present invention for          the purchase and use of electronic tokens, rather than relying
use on an auction site, in which electronic tokens are used     40   on a third party Such as a bank, users may be selective about
for payment.                                                         which vendors they are willing to trust with their private
                                                                     information.
             DETAILED DESCRIPTION OF THE                                It will be apparent to one of ordinary skill in the relevant
                      INVENTION                                      arts that although the electronic tokens described herein may
                                                                45   be of a single denomination, multiple denominations of
  The present invention provides a method and system for             electronic tokens could be provided. For example, a vendor
conducting business transactions in a networked environ              may offer “silver tokens, having a unit value, and “gold
ment using “electronic tokens' (or “tokens') as a price for          tokens, having a value of ten “silver tokens. The vendor
each item or product being offered for sale or rental by a           may optionally price the various denominations of electronic
vendor. As a user creates his order list, the total number of   50   tokens however he chooses. For instance, in the example
tokens required (RT) is constantly updated and displayed             given above, the “silver tokens may be priced at ten cents
together with the user's available tokens (AT). To complete          each, while the “gold’ tokens are priced at ninety-five cents
the business transaction, the user can simply click on order         each, giving the user a discount for purchasing 'gold
and order confirmed buttons on the display. The total num            tokens.
ber of tokens used for purchases are subtracted from the        55     Referring now to FIG. 1, the networked environment and
user's available tokens (AT) which is also updated and               apparatus of the present invention are described. Server
displayed at the client computer.                                    computer 20 is controlled by a vendor who offers products
  Since electronic tokens are used for the business transac          and services for sale or rental over a network, such as the
tion, the need to transmit the user's credit card number and         Internet. Server computer 20 includes processor 22, memory
other personal sensitive information between the user's         60   24, storage 26, and network interface 28. In a preferred
computer and the vendor's computer for each transaction is           embodiment, server computer 20 executes Web server soft
eliminated. Thus, the method and system of the present               ware, through which products and services are offered for
invention provides users the convenience of minimizing               sale or rental, and Software for issuing and handling elec
interactions between the user's computer (the client com             tronic tokens, which are used to pay for the products and
puter) and the vendor's computer (the server) thus reducing     65   services. Additionally, server computer 20 may execute
overhead. Furthermore, security for the user's personal              database Software, which stores information on products and
sensitive information is improved.                                   services for sale or rental, and information about users and
         Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 19 of 26


                                                    US 7,177,838 B1
                              7                                                                    8
their accounts for storing electronic tokens. If the Vendor is        other information about products and services offered by the
selling or renting software over the network, server com              vendor, including descriptions and images of products,
puter 20 may execute software that issues authorization               information on the manufacturers of products, additional
codes for use of the software that is being sold or rented.           information on services, information about the availability
   It will be understood by one skilled in the art that the           and stock on hand for products, and other information that
functions performed by server computer 20 may alterna                 would be useful for handling Web-based sales of products
tively be performed by several computers controlled by the            and services.
vendor. In situations where the vendor is handling a high                If the products being offered by the vendor include
volume of orders over the network, it may be necessary to             downloadable or rental software, product database 47 pref
distribute the tasks performed by server computer 20 among       10   erably contains information about the types of purchase or
several computers for performance reasons.                            rental that are offered for each such software product. These
   Server computer 20 is connected to network 30 through              types include:
network interface 28. Network 30, preferably the Internet, is            a) permanent use;
a communication network that connects server computer 20                 b) rental use of a specified fixed time;
to one or more client computers 32. Each of client computers     15      c) rental use for a specific number of times;
32 is operated by a user who may connect with server                     d) rental use for processing a specific number of a given
computer 20 through network 30 for the purpose of pur                 task;
chasing or renting products and services from the vendor                 e) converting rental use from specific fixed time to an
who controls server computer 20. Each of client computers             unlimited permanent use;
32 includes a processor (not shown), memory (not shown),                 f) converting rental use from a specific number of times
and a display 34. Each of client computers 32 preferably              to an unlimited permanent use;
executes Web browser software, or other software that                    g) converting rental use from processing a specific num
permits client computers 32 to communicate with server                ber of a given task to an unlimited permanent use:
computer 20. Client computers 32 may also execute soft                   h) additional fixed time for an application software
ware that handles authorization codes for software products      25   already rented;
that are purchased or rented from the vendor who operates                i) additional number of times to use for an application
server computer 20.                                                   software already rented; and
   Referring now to FIG. 2, the software executing on server             j) additional processing of a specific number of a given
computer 20 is described in greater detail. In a preferred            task via an application Software already rented.
embodiment, server computer 20 executes Web server 40,           30      Additionally, database server 43 handles user order and
which communicates across the Internet with numerous Web              account number data 48, which maintains user order data
browsers to provide access to Web pages 42. Web pages 42              with cross-referencing to the user account number while a
may be predefined static Web pages, or may include Web                client computer and server computer 20 interact. Database
pages that are dynamically generated, using CGI scripts,              server 43 also handles product sold records 49, which keep
servlets, or any other technology that permits a Web server      35   track of products sold for future updating of products offered
to dynamically generate or modify Web pages. For example,             at the server. Both the user database 46 and product sold
Web pages 42 may be generated to contain information on               records 49 are updated when a business transaction is
products extracted from products database 47.                         completed between a user client computer and server com
   Server computer 20 also executes Web engine 44, which              puter 20.
handles electronic tokens, as described in detail hereinbe       40      As will be understood by one skilled in the relevant arts,
low. Web engine 44 communicates between Web server 40                 the software that is described hereinabove as executing on
and database server 43 to handle data on users, user                  server computer 20 may be distributed among multiple
accounts, and other data concerning electronic tokens and             server computers. Similarly, the databases and other records
USCS.                                                                 and data maintained by database server 43 may be distrib
   Server computer 20 also executes database server 43,          45   uted between multiple database servers executing on mul
which maintains user database 46, product database 47, user           tiple server computers.
order and account number data 48, and product sold records               Referring now to FIG. 3. The process for registering users
49. Database server 43 may also manage other databases and            with the system is described. In a preferred embodiment of
tables (not shown) for operating an electronic commerce               the present invention, a user can register and establish an
Web site.                                                        50   account over the network (on-line method) or using tele
  User database 46 contains information on each user of the           phone, facsimile machine or mail (off-line method). It
vendor's Web site, including the user's name or other                 should be noted that as used herein, the use of e-mail
identifying information, account number, and any personal             between the user's personal computer (PC) and the vendor
information on the user (i.e. credit card numbers, phone              is considered an off-line method, since communications
numbers, address, etc.) that the vendor requires. User data      55   using e-mail is not a part of the business transaction between
base 46 also preferably includes information on the number            the user's client computer and the vendor's server computer.
of electronic tokens available to each user. User database 46            The registration and establishment of an account with the
may also maintain data on how the user has spent tokens in            vendor, either using the on-line method or off-line method
the past, on whether the user is a “preferred customer.”              requires a user to provide the vendor with personal infor
eligible to receive discounts on token purchases and other       60   mation, such as name, address, telephone number, facsimile
bonuses, the user's credit and payment status, and any other          machine number, e-mail address, etc. To properly and
information that may assist the Vendor to handle and track its        securely identify a user, the vendor may require additional
CuStOmerS.                                                            private information from the user, that may include the
   Product database 47 contains details about products and            maiden name of the user's mother, the user's Social security
services offered and their descriptions. These details pref      65   number, the user's birth date, and a password for use as a
erably include at least a product name and a product price in         Personal Identification Number (PIN). As used herein, this
tokens. Product database 47 may also include a variety of             personal private information is collectively called “other
         Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 20 of 26


                                                      US 7,177,838 B1
                                                                                                        10
identifiers’. These other identifiers are used from time to              network by server computer 20, server computer 20 will ask
time to assure proper identification of the user. The user may           the user to provide a different credit card number, as shown
change his PIN at any time if he so desires.                             in step 114.
   After the user provides the vendor the above information,                To avoid prolonging interaction between a client com
a user is considered "Registered” and he is assigned an             5    puter and server computer 20, after several unsuccessful
account number. This user account number, however, may                   attempts to process a valid credit card transaction, server
be held inactive until the user completes the purchase of an             computer 20 may inform the user and terminate the con
initial minimum number of tokens (MT), as required by the                nection between the user's computer and server computer
vendor. Alternatively, the vendor may issue a number of                  20, as indicated in step 115. Similarly, if the user does not
tokens to the user when the user opens an account, either for       10   complete the requested personal information as indicated in
payment of a registration fee, or for free, as an incentive for          step 112, a time limit is set, after which server computer 20
registration. When this is done, the user's account number               will inform the user that the connection with his client
becomes active immediately.                                              computer will be terminated, as shown in step 116.
   Steps 101 through 103 show the process for off-line                      Referring now to FIG. 4, a method for purchasing addi
registration. In step 101 the vendor provides a potential user      15   tional tokens from the vendor is described. In a preferred
information about the vendor or application service provider             embodiment of the present invention, a user may purchase
(ASP) which may include the type of products it offers to                tokens using an on-line method or an off-line method. The
sell and/or rent, the concept of using tokens, how tokens can            minimum number of tokens a user is required to purchase
be purchased, and the requirement for the user to purchase               (MT) and the price for each token may vary among vendors.
an initial minimum number of tokens (MT).                                Particularly, variations may exist among vendors in foreign
   If the user wants to proceed, at step 102, he is asked to             countries and depending on the type or category of products
provide personal information, which normally includes the                they wish to sell and market on their particular Web site.
user's name, address, telephone number, facsimile number,                Additionally, vendors may offer discounted prices for elec
if any, and e-mail address. He also is asked for additional              tronic tokens to “preferred customers, or based on the
personal information (i.e., other identifiers), which may           25   Volume of tokens purchased. In accordance with the present
include a personal identification number (PIN) which will be             invention, since each vendor issues electronic tokens to be
changeable at the user's request. The other identifiers may              used to purchase its products and services, each vendor may
also include the user's birth date, his social security number,          set its own prices and policies for electronic tokens.
and his mother's maiden name. This additional personal                      When using the off-line method for purchasing electronic
information (i.e., other identifiers) will be used, if necessary,   30   tokens, the user may contact the vendor using the telephone,
to ensure correct identification of the user.                            facsimile machine, regular mail or e-mail, and identify
   In step 103, the user is asked by the vendor how he wishes            himself by giving the vendor his name and account number
to pay for the initial minimum number of tokens (MT)                     (step 201). In step 202, the operator further confirms the
required by the vendor. The vendor may, at his option, based             user's identity by asking for the user's PIN and perhaps
on information given to him by the user, accept payment by
                                                                    35   other information confirming the user's identity.
the user's personal check, via the user's credit card, via a                At step 203, the user tells the vendor the number of
purchase order, or through any other payment method that                 additional tokens he wishes to purchase, and at Step 204, the
the vendor is willing to accept from the user.                           payment method for this new purchase is agreed upon
                                                                         between the user and the vendor. This may include payment
   Once the user and vendor have agreed upon a payment              40   by check, purchase order, by the user's credit card, or any
method, the vendor inputs the users information into server              other form of payment that the vendor is willing to accept
computer 20. At step 104, Server computer 20 assigns a user              from the user. Once the user's payment method is accepted
account number, which will be inactive until the user actu               or payment is received, the vendor will update the user's
ally purchases or otherwise acquires the minimum number                  account in user database 46, and update the number of
of tokens.                                                          45   available tokens (AT) in the user's account (steps 206, 207
  Next, the vendor informs the user of the account number                and 208). As shown in step 207, the newly purchased tokens
and that this account will become active only after the                  (NT) are added to the user's available tokens (AT).
purchase or acquisition of the initial minimum number of                    If the user elects to purchase additional tokens using the
tokens (MT). When the user's payment for MT is confirmed,                on-line method, steps similar to those using the off-line
or the user otherwise acquires the minimum number of                50   method are taken, as indicated in steps 211, 212, 213 and
tokens, the server will make the user's account number                   214. As in the registration process, the communication
“Active', create an entry and an account for the user in user            between the vendor and the user is handled over the net
database 46, set the user's available number of tokens (AT)              work, for example, using Web pages. Additionally, the user's
to the minimum number of tokens, or the number of tokens                 payment options may be limited to using a credit card or
acquired by the user, if the number is larger than the              55   other payment method that can be handled over a network
minimum (steps 105, 106, 107). Next, at step 108, the                    such as the Internet. As with the purchase of the initial
vendor informs the user that his account number is now                   minimum number of tokens, an attempt to obtain a valid user
active and that he is ready to make purchases.                           credit card number will be made by server computer 20, as
   If the on-line method is used, steps similar to those taken           illustrated in steps 215 and 216.
in the off-line method are taken, as indicated in steps 111,        60      It should be noted that the user may purchase additional
112,113, 104,105,106, 107, and 118. In the on-line method,               tokens even while he is shopping. For example, if the user
communications between the vendor and the user occur over                is shopping on the vendor's Web site, and discovers that his
the network, using Web pages, for example. Additionally,                 available tokens are insufficient to cover the total cost of
when using the on-line method for payment, the user may be               products and services he wishes to purchase, he may elect to
restricted to using a credit card to purchase the minimum           65   purchase additional tokens. In step 217, the server recog
number of tokens. If the credit card number given by the user            nizes such situations, and returns control back to the user at
is not accepted by a banking system accessed over the                    his client computer after the tokens have been purchased.
          Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 21 of 26


                                                     US 7,177,838 B1
                              11                                                                     12
The server will display the last Web page viewed by the user            and may be prompted by server computer 20 for further
when he switched to purchase additional tokens.                         identifying information, such as a password, PIN, or other
  Referring now to FIG. 5, a method for initiating shopping             personal information. If the user correctly identifies himself
over the network is described. A user may interact across a             to the vendor's system, the user may proceed with shopping.
network, such as the Internet, with a vendor's server com          5    Otherwise, the user will be disconnected from server com
puter 20 using his client computer. Server computer 20 will             puter 20.
ask the user whether he has an account with the vendor. If                 At step 306, the system determines whether the user is
not, the user will be provided information on registration,             interested in purchasing or renting software or non-Software
and may be given an opportunity to open an account with the             products. This determination may be made by asking the
vendor. At the user's option, he may browse the vendor's           10   user whether he is interested in software products and
Web pages and view various products and services offered                services or other products. Alternatively, this determination
by the vendor. If the user already has an account number, the           may be automatically made, for example, for vendors who
server will verify the user's identity with a password, PIN.            do not sell software, or who only sell or rent software for
by use of other identifiers provided by the user, or by some            download.
combination of these.                                              15     If the vendor is an application service provider (ASP),
  It should be noted that a user with an inactive account               who rents or sells software for download, and the user
number may browse the vendor's Web pages to view its                    wishes to view the software products being offered, then at
services and various products being offered, just as may an             step 308, the system displays descriptions of the software
unregistered user. However, the user may not be permitted to            products that are available, and the types of purchase and
go beyond selected Web pages where cost information is                  rental that are available for each software product. If the user
listed and will not be permitted to create an order list and            does not wish to view software products, or the vendor is not
make an order for purchases or rentals. These restrictions are          an ASP, then at step 307, the system causes the user's
immediately removed when the user acquires the minimum                  computer to display information on non-Software products
number of tokens, and his account number becomes active.                and services.
The minimum number of tokens the user purchased becomes            25     The information displayed by the vendor or ASP includes
his available tokens within the particular vendor Web page              the price of each product or service, expressed as a number
from which he purchased the tokens, only for use with that              of electronic tokens. The user's available tokens also is
vendor.                                                                 displayed, if the user has an active account number.
   In step 301, server computer 20 sends an introductory                    Using the displays sent to his client computer by server
page for display to a client computer, which displays the          30   computer 20, a user may select a Subset of the products and
introductory page to a user. This page preferably contains a            services offered, and place the selected products on his order
message informing the user of the types of products and                 list. As the user adds and removes items from his order list,
services available from the vendor, and that the vendor uses            the total number of tokens required to pay for the selected
electronic tokens for payment. The introductory page also               products and services (RT) is constantly updated and dis
preferably contains a proceed button, that the user may            35   played at the user's client computer. In this way, the user is
select if he wishes to proceed, and enter the vendor's Web              constantly informed whether his available tokens, which is
site, and a quit button, that the user may select if he does not        also displayed, will be enough to cover the total cost of his
wish to enter. The introductory page may also contain a                 purchases.
home button, a back button, a forward button, and a last                    If the user's number of available tokens is equal or larger
button, to facilitate rapid navigation through the vendor's        40   than the number of tokens required for the products and
Web pages.                                                              services on the user's order list, the user can simply click an
   It will be understood by one skilled in the relevant arts            order button on the display to purchase or rent the items on
that display of an introductory page is optional, and some              the order list. Server computer 20 will send a confirmation
vendors may choose not to use Such a page. Additionally, the            of the user's orders, including information regarding down
message displayed in the introductory page will vary,              45   loading of Software products, the total cost of products in
according to the wishes of the vendor. Further, the above               numbers of tokens, and the number of tokens that the user
described buttons may optionally be omitted, greyed out if              has remaining in his account after the purchase.
not available, renamed, or displayed in any usable positions              When the user is satisfied with the order, he can click on
on the introductory page. One skilled in the art will further           an order confirmed button to complete the transaction. When
recognize that the introductory page may contain various           50   an order is confirmed, server computer 20 will subtract the
types of content, including text displayed in a variety of              number of tokens required for the purchase from the user's
fonts or styles, graphics, animations, Sounds, video, or any            account, and cause the user's client computer to display an
other content that may be sent across the network from                  acknowledgment of the purchases. If the user's order list
server computer 20 for display on a user's client computer.             included software, server 20 may start downloading the
   If the user chooses to proceed, at step 302 server computer     55   purchased or rented software products if they are not already
20 asks the user if he has an account with the vendor. If the           installed on the user's computer. If the user has purchased an
user does not have an account, he will be asked in step 303             extension of a rental period on a Software product, or the
whether he would like to register and establish an account              purchased or rented Software product is already installed on
with the vendor. If the answer is yes, he will be directed to           the user's computer, then server computer 20 will send a
the process of registration (either on-line or off-line), as       60   new authorization code for the software.
described hereinabove with reference to FIG. 3. If the user                It will be understood by one skilled in the art that the
is not ready to register, but wishes to continue browsing the           method and system being described in the present invention
Vendor's site, at step 305 he will be given an opportunity to           for using vendor-issued tokens in a networked environment
proceed into the site, but without the ability to complete any          may be applied to both Software and non-Software products
purchases without first registering.                               65   and services. However, the example preferred embodiment
   If the user already has an account, at step 304, he enters           described herein will be described in terms of an ASP, that
his account ID, preferably a user name or account number,               provides software products for sale or rental. The sale or
         Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 22 of 26


                                                     US 7,177,838 B1
                             13                                                                     14
rental of non-software products is similar to the sale or rental        left if the purchase is made. Each of these displays auto
of software products, but is somewhat simpler, since there              matically updates as the user adds and removes items from
are fewer types of sale or rental of non-software products              his order list.
and services, and sale or rental of non-Software products                  If the user wants to know more detail about the software
does not involve use of authorization codes. The methods for            in order list 701, he can select a detail button 703 that
sale or rental of non-Software products and services may be             corresponds to the product about which he would like
considered a subset of the methods used for sale or rental of           further information. Additionally, since software product D
software, as described hereinbelow.                                     is being rented, installation query 704 is used to ask the user
   Referring now to FIG. 6, a screen showing example                    whether software product D is already installed on his
available categories of software for sale or rental is shown.      10   computer. If software product D is not already installed, then
The example shows software category display 501 for an                  server computer 20 must download software product D to
ASP that offers software products in the field of Scanned               the user's computer, along with an appropriate authorization
Document Enhancement, Document Raster Editing, Com                      code. Otherwise, if software product D is already installed,
puter Aided Design, Engineering Document Management                     then server computer 20 need only send a new authorization
Systems, Language Translators and Computer Games. A                15   code for the rental of software product D to be extended,
user may select one of the categories by clicking the desired           saving download time and bandwidth.
category. In this example, the user has selected the Docu                  Although user database 46 on server computer 20 may
ment Raster Editing category as shown with a check mark in              maintain information on whether the user has downloaded a
corresponding box 502. The user can de-select the selected              selected software product in the past, it is still desirable to
category by clicking again in the check-marked box. The                 confirm with the user that the selected software product is
user can go back to the previous display by clicking on back            installed, since the user may have removed the software
button 504, or proceed to the next display by clicking on               product from his computer, or may be accessing the ASP's
proceed button 503.                                                     Web site from a different client computer. Alternatively
   In an example shown in FIG. 7, software availability page            server computer 20 may automatically check for the pres
601 displays software products A, B, C, and D listed under         25   ence of a selected software product on the user's client
the selected Software category from Software category dis               computer by causing the client computer to execute an
play 501 of FIG. 6. As shown by category headings 602,                  applet or other code to check for the presence of the selected
each software product may be available for purchase, rent by            Software product.
time, rent by number of uses, or rent by number of process                 Order list 701 may be modified by the user by clicking on
ings.                                                              30   the selection box next to the product to be added or removed.
   Corresponding to each software product and each cat                  If an empty selection box is clicked, a check mark will
egory heading 602, there is an availability box 603. If an              appear in the box, indicating that the product has been
availability box 603 contains a check mark, then the corre              selected. If a selection box containing a check mark is
sponding software product is available in the corresponding             clicked, the check mark will be removed, and the product
category heading. Thus, in the example shown in FIG. 6.            35   will be deselected. As products are selected and deselected
software product B is available for purchase or rental by               in order list 701, RT display 705, AT display 706, and
time, software product C is available for purchase or rental            remaining tokens display 707 are automatically updated to
by number of times of use, and software product D is                    reflect the number of tokens required for the purchase, the
available only for rental by number of processing tasks. The            number of tokens available to the user, and the number of
                                                                   40   tokens that would remain in the user's account if the
user may select the Software products and categories of                 purchase were completed. Once the user is satisfied with the
rental or purchase he desires by clicking on the correspond             contents of order list 701, his order may be entered by
ing availability box 603, if that availability box 603 contains         selecting order button 708.
a check mark.
   Similar to the example shown in FIG. 6, back button 605                 As in other displays, back button 709 will return the user
allows the user to go back to the previous display or step,
                                                                   45   to a previous display if selected. Quit button 710 will
and proceed button 604 will allow the user to go to the next            immediately end the user's connection with the ASP's Web
step. At the option of the vendor or ASP use of proceed                 site, without completing the transaction.
button 604 may cause the display of a message informing an                 FIG. 9 shows an example of order display 800. In this
unregistered user that he must register before he may                   display, server computer 20 shows the details of the user's
proceed further. The user may then register with the vendor,
                                                                   50   order in response to the user's clicking order button 708.
following the method described with reference to FIG. 3.                Final RT display 801 shows the total number of tokens
                                                                        required for the purchase. User AT display 802 shows the
   FIG. 8 shows an example of order list display 700, in                number of tokens that the user has available at the time of
which the user has specified a subset of the products offered           purchase. New AT display 803 shows the number of tokens
by the ASP as order list 701. With each of the software            55   that the user will have available in his account after the
products in order list 701 the number of tokens required for            purchase has been completed. In the example shown in FIG.
purchase or rental is shown. In the example, software                   9, the purchase will require 180 tokens out of the user's 500
product A costs 100 tokens, and software product D is                   available tokens, leaving the user with 320 tokens after the
available only for rent, with a price in tokens that varies             purchase is completed.
according to the number of processings that the user desires       60      If the user wishes to complete the order, he can click on
to access. In the example, the user has selected up to 1000             order confirmed button 804, indicating that the order is
processings, at a cost of 80 tokens.                                    acceptable. When order confirmed button 804 is clicked,
   For the user's convenience, order list display 700 includes          server computer 20 will cause a message thanking the user
RT display 705, showing the total number of tokens required             for his purchase (not shown), and may start downloading
for the purchase, AT display 706, showing the total number         65   any software products that need to be downloaded to the
of tokens available to the user, and remaining tokens display           user's computer. This completes the business transaction
707, showing the number of tokens that the user will have               and the user may click quit button 806 on the display to
         Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 23 of 26


                                                      US 7,177,838 B1
                             15                                                                           16
disconnect his client computer from server computer 20. If               database 46, and product sold records 49 (step 911), and
the user wants to change his order before confirming it, he              sends a purchase confirmation message and thank you note
can click on back button 805, to return to the previous                  to the user (step 912).
display.                                                                    Finally, at step 913, if the user has purchased or rented any
   It will be understood by one skilled in the art that the         5    downloadable software, server computer 20 downloads any
                                                                         software or authorization codes that must be downloaded to
example displays shown in FIGS. 6, 7, 8, and 9 may be                    the user's computer. As explained above, this may include a
modified in many ways without departing from the inven                   step (not shown) of determining whether the software has
tion. The layout of the elements on the page, the wording of             already been installed on the user's computer. If the needed
the text, and even the presence or absence of many of the           10   Software is already installed, then only an authorization code
elements shown in these displays may be altered. For                     need be downloaded. It will be understood by one skilled in
instance, for a non-ASP vendor, which does not offer soft                the art that for vendors who do not offer downloadable
ware for download, installation query 704 of FIG.8 would                 software (i.e. the vendor is not an ASP), step 913 is
not be needed, and would not be displayed. Many other such               unnecessary.
modifications to the display layout and user interface may          15     Referring now to FIG. 11, a method of transferring
also be made, depending on the needs and desires of the                  electronic tokens from the account of one user to another
vendor or ASP.                                                           user's account is described. Such transfers provide a way for
  Referring now to FIG. 10, a method for handling pur                    users to exchange electronic tokens issued by a vendor. This
chases is described. When a user places an order, as                     may be useful, for example, for conducting on-line auctions,
described hereinabove, the user's available tokens must be               in which one user of an auction Web site bids on products or
updated. In some cases, a user may attempt to place an order             services offered by another user of the auction site. Instead
even though he does not have enough tokens available in his              of sending money to the seller to pay for goods, the buyer
account to cover the order. If the number of tokens required             transfers electronic tokens issued by the auction site to the
for a purchase is larger than the number of tokens available             seller. Transfer of tokens also may be useful on sites where
in a user's account, the server will advise the user to either      25   the vendor does not allow tokens to be converted back to real
remove items from his order list to reduce the number of                 money, as a way of giving unused tokens to those who may
tokens required, or to purchase additional tokens. The addi              be able to use them.
tional tokens can be purchased immediately using the on                     At step 1001, server computer 20 will ask the user his
line method or the user may purchase additional tokens                   account number. Next, at steps 1002 and 1003, server
using the off-line method.                                          30   computer 20 will request other personal information, such as
   In step 901, the system checks the total number of tokens             a PIN number from the user, to further verify the user's
required for a purchase (RT) against the number of tokens                identity.
available to the user (AT). If the user has too few tokens to               Having verified the identity of the user from whom the
cover the purchase, at step 902, the user is advised of the              tokens are being transferred, at step 1004, the system next
shortage of tokens. The user is then given the options of           35   obtains the identity of the second party to whom the tokens
removing items from his order list (step 903) or purchasing              are being transferred. In a preferred embodiment, the iden
more tokens (step 904).                                                  tifying information on the second party includes several
  If the user chooses to remove items from his order list to             fields. Such as a name and address, that can be cross
                                                                         checked, to confirm that there has not been an error in
reduce the required number of tokens, he may return to an           40   entering the information on the second party. To further
order list display, such as the one shown in FIG.8. If the user          confirm that there is no error, the user conducting the
decides to purchase more tokens from the vendor or ASP, he               transfer may be asked whether he knows the second party's
must decide whether to use the on-line purchase method or                user account number. If this is not known, the server will
the off-line purchase method (step 905).                                 obtain the account number from user database 46, and check
   For the on-line method, the user may use a credit card, as       45   to see if the second party is registered and has an account
described hereinabove with reference to FIG. 4. If the                   number with the server. If the server failed to find the second
off-line method is chosen, it may not be possible for the                party's record with a valid account number, it will so advise
vendor or ASP to immediately issue additional tokens to the              the user and terminate the connection, as shown in step
user, since, for example, the vendor may have to wait for a              1005.
check from the user to arrive in the mail and be processed          50      If the second party has an account number, at step 1006,
by the user's bank. So the user does not have to go to the               server computer 20 will ask the user the number of tokens
effort of rebuilding his order list when he has acquired                 he wants to transfer. In step 1007, server computer 20 will
enough tokens, he will be asked to if he wants to save his               verify that the user has enough tokens available to allow the
order list (step 906). If the user wishes to save his order list,        user to make the requested transfer. If not, in step 1008, the
server computer 20 will save the order list in user database        55   server will request that the user reduce the number of tokens
46 as a temporary, uncompleted order list, in step 907. In               to be transferred, advising him that the number of tokens
step 908, if the user does not wish to save the order list, the          available to him is insufficient. If the user does not wish to
server will send an appropriate message and disconnect the               reduce the number of tokens being transferred, at step 1009,
client computer.                                                         the transfer operation will end without completing the
   If the number of tokens required for the purchase is less        60   transfer of tokens. Alternatively, the vendor may offer to sell
than or equal to the number of available tokens, and the user            the user additional tokens, so that the transfer may be
clicks on order confirmed button 804. Then, at step 910,                 completed.
server computer 20 updates the number of tokens available                   If the number of tokens being transferred is less than or
in the user's account. This is done by Subtracting the number            equal to the number of tokens available in the user's
of tokens required for the purchase (RT) from the number of         65   account, then at step 1010 and 1011, server computer 20
available tokens (AT), and saving the new number of avail                subtracts the number of tokens being transferred from the
able tokens. Server computer 20 then updates the user                    user's account, and updates user database 46 with the new
         Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 24 of 26


                                                     US 7,177,838 B1
                           17                                                                         18
number of tokens, and a record of the transaction. At steps            checks to see if there is any time remaining (step 1110), or
1012 and 1013, the transferred tokens are added to the                 if the remaining time is short (step 1111). If the time period
account of the second party (i.e. the recipient), and user             of the rental has expired, the Software displays a message,
database 46 is updated to record the transfer of the tokens.           and exits. If the remaining time is short, the software
Finally, at step 1014, server computer 20 displays the user's          displays a message warning the user that the amount of time
new number of available tokens, and informs the user that              remaining is low (step 1112), and continues. In either of
the designated number of tokens have been transferred to the           these cases, the user may be automatically connected with an
second party.                                                          ASP and be given the opportunity to use electronic tokens
   In accordance with the principles of the present invention,         to purchase additional time on the rental. If the authorization
since the vendor controls all aspects of token use on the         10   code indicates that there is still time remaining, at step 1113,
vendor's site, tokens may only be transferred between users            the application program is executed.
with accounts maintained by that vendor. Thus, tokens                     If the authorization code is of a type that permits a fixed
issued by one vendor may not be transferred to an account              number of uses of the application program, the software
maintained on a different vendor's system. Similarly, tokens           checks to see if there are any uses remaining (step 1115). If
purchased from one vendor cannot be used to purchase              15   So, one use is subtracted from the remaining uses (step
products or services at a different vendor's site.                     1116), and the software checks to see if the remaining
   Referring now to FIG. 12, a flow chart illustrating a               number of uses is low (step 1117). If the remaining number
method of verifying authorization codes for use with rental            of uses is low, the software displays a message warning the
Software is shown. As explained hereinabove, through use of            user that the number of uses remaining is low (step 1118),
electronic tokens, users are able to make micropayments and            and continues. In either of these cases, the user may be
conduct other low-overhead transactions that make rental of            automatically connected with an ASP, and be given the
software products for a limited number of uses or a limited            opportunity to use electronic tokens to purchase additional
number of processings practical. Application service pro               uses of the rental software. Finally, at step 1113, if there was
viders (ASPs) may offer access to a variety of downloadable            at least one remaining use of the Software, the application
software for purchase or rental. To insure that users do not      25   program is executed.
exceed their allotted rental period, an authorization code is             It will be understood by one skilled in the art that there
sent to the rental software that allows it to determine whether        may be other terms for which software may be rented, and
its use is authorized.                                                 that the above-described authorization method could be
   At step 1101, the software decodes the authorization code.          easily modified to handle other types of software rental. The
Typically, authorization codes will be encrypted or other         30   ability to use electronic tokens to reduce the overhead of
wise encoded with information Such as a time stamp or                  Software rental transactions, and the use of authorization
authorization code number that prevents a user from altering           codes to verify the legitimate use of rented software and to
or duplicating an authorization code. Thus, to use an autho            avoid unnecessary downloads facilitate a variety of software
rization code, the code should first be decrypted or decoded.          rental models.
   At step 1102, if the decoding of the authorization code        35      Referring to FIG. 13, an alternative embodiment of the
failed, and use of the software product is not authorized, the         electronic token system of the present invention for use on
Software will display a message to the user advising him that          an auction site or other site that facilitates transactions
the software is not authorized, and exit. Additionally, the            between users of the site is shown. Vendor 1201, instead of
software may automatically invoke a Web browser or other               directly selling products and services, as in previously
network tool to connect the user to an ASP who can sell the       40   described preferred embodiments, acts as an intermediary
user a new authorization code for the Software, in exchange            through which users can sell products and services to each
for electronic tokens.                                                 other. Additionally, vendor 1201 buys and sells electronic
   At step 1103, if the authorization code was valid, the              tokens that may be used by the users to transact business. By
software determines the type of the authorization code. If the         using electronic tokens as payment between users for prod
authorization code authorizes permanent use of the Software       45   ucts and services, the users are able to quickly and easily pay
product, the verification process is over, and the Software            each other for products and services, without having to
may execute. Otherwise, the authorization software must                obtain and send a money order, as is typically required by
determine whether there is any time, uses, or processings left         sellers on current auction sites.
on the authorization code, depending on the type of autho                Vendor 1201 provides both on-line and off-line sale of
rization code.                                                    50   electronic tokens, as described in detail hereinabove. Addi
   If the authorization code is of a type that permits a number        tionally, vendor 1201 may permit electronic tokens to be
of processings, the Software checks to see if the number of            redeemed for money, either on-line, through issuing a credit
processings is zero (step 1104), or low (step 1105). If there          on a credit card, or off-line, by issuing and mailing a check
are no processings left, the Software displays a message, and          for redeemed tokens.
exits. If the number of processings remaining is low, the         55      Sellers 1202 are users of the Web site or other e-com
Software displays a message warning the user that the                  merce venue offered by vendor 1201. Through vendor 1201,
number of processings is low (step 1106), and continues. In            who may receive a commission, fee or other payment,
either of these cases, the user may be automatically con               sellers 1202 offer products and services for sale or auction,
nected with an ASP, and be given the opportunity to use                with prices or minimum bids listed in tokens.
electronic tokens to purchase additional processings.             60      Buyers 1203 use the Web site provided by vendor 1201 to
  If the authorization code indicates that there are still             purchase electronic tokens from vendor 1201, and to pur
processings remaining, at Step 1107, the Software subtracts            chase products and services from sellers. Buyers 1203 pay
one from the number of processings, and at step 1108, the              for products or services, or place bids for products and
process is executed. Once the process is finished, it may be           services using electronic tokens. Sellers 1202 may be paid
repeated until no processings remain.                             65   for their products or services by transferring the appropriate
  If the authorization code is of a type that permits a number         number of electronic tokens between the accounts of buyers
of days of use, or another time-based rental, the software             1203 and Sellers 1202.
Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 25 of 26
          Case 6:21-cv-00180-ADA Document 1-1 Filed 02/26/21 Page 26 of 26


                                                    US 7,177,838 B1
                            21                                                                     22
comprises providing Software to be purchased or rented in               a database;
exchange for electronic tokens.                                         a memory;
   19. The method of claim 18, wherein providing software               a processor that executes Software stored in the memory,
to be purchased or rented comprises providing software that                the Software including one or more programmed rou
is rented for a limited time.                                              tines, the programmed routines comprising:
   20. The method of claim 18, wherein providing software               a registration routine that opens a user account with a
to be purchased or rented comprises providing software that               vendor in the database for the user;
is rented for a limited number of uses.
                                                                        an electronic token sale routine that issues one or more
   21. The method of claim 18, wherein providing software                 electronic tokens from the vendor to the user account,
to be purchased or rented comprises providing software that      10
is rented for processing a given task for a specific number of            wherein no physical manifestation, other than a data
times.                                                                    base entry, of the user account occurs, each electronic
   22. The method of claim 18, wherein providing software                 token having a value of at least a fraction of a dollar;
to be purchased or rented further comprises permitting the              a display routine that displays the prices of the products
user to extend the software rental in exchange for electronic    15       in units of electronic tokens;
tokens.                                                                 a selection routine that permits the user to select, at any
   23. The method of claim 18, wherein providing software                  participating vendor web site, a Subset of the products
to be purchased or rented further comprises permitting the                 for purchase from the vendor without requiring the user
user to convert rental software to purchased software in                  to disclose personal information to the vendor, a total
exchange for electronic tokens.                                            price of the Subset of the products being computed in
   24. The method of claim 18, wherein providing software                 units of electronic tokens;
to be purchased or rented further comprises determining if a            authorizing a purchase transaction at the participating
selected Software program is already installed on a user's                Vendor web site without requiring any third party
computer, downloading and installing the selected Software                authentication and physical manifestation of the user
program if the selected Software program is not already          25       acCOunt,
installed on the user's computer, and sending an authoriza              a purchase routine that determines if the user account
tion code, without downloading the selected Software pro                  contains electronic tokens having a value equal to or
gram, if the selected Software program is already installed on            greater than the total price, and if so, Subtracts the total
the user's computer.                                                      price from the user account, wherein the purchase
   25. The method of claim 1, further comprising transfer        30
                                                                          transaction is not subject to a minimum processing fee;
ring electronic tokens from the user to a second user.                    and
   26. The method of claim 1, wherein providing products                a download routine that enables the use to download the
and services that may be purchased through the vendor                      selected subset from the Internet.
comprises listing products and services for sale by one or
more users of a Web site maintained by the vendor.               35      28. The method of claim 10, wherein registering the user
   27. A server operated by a vendor that provides products           with the vendor enables the user to make purchases from at
for sale or rental over the Internet, the server comprising:          least one other vendor using registration information.
   a network interface through which the server communi
     cates with a user over the Internet;
